Exhibit 10.28
December 16, 2008
Coltec Industries Inc,
     as Borrower Representative
5605 Carnegie Boulevard
Charlotte, North Carolina 28209-4674
Attention: Robert D. Rehley
     Re:      Consent to Proposed European Restructuring Transactions
Ladies and Gentlemen:
     Reference is hereby made to that certain Amended and Restated Loan and
Security Agreement dated April 26, 2006 (as at any time amended, restated,
modified or supplemented, the “Loan Agreement”), by and among Coltec Industries
Inc, a Pennsylvania corporation (“Coltec”), Coltec Industrial Products LLC, a
Delaware limited liability company (“CIP”), Garlock Sealing Technologies LLC, a
Delaware limited liability company (“Garlock Sealing”), GGB LLC, a Delaware
limited liability company (“Garlock Bearing”), Corrosion Control Corporation, a
Colorado corporation (“CCC”), Stemco LP, a Texas limited partnership (“Stemco LP
(TX)”) and V.W. Kaiser Engineering, Incorporated, a Michigan corporation
(“Kaiser”); Coltec, CIP, Garlock Sealing, Garlock Bearing, CCC, Stemco LP (TX),
and Kaiser each being individually referred to herein as a “Borrower” and
collectively as “Borrowers”); EnPro Industries, Inc., a North Carolina
corporation (“Parent”); QFM Sales and Services, Inc., a Delaware corporation
(“QFM”), Coltec International Services Co., a Delaware corporation (“Coltec
International”), Garrison Litigation Management Group, Ltd., a Delaware
corporation (“Garrison”), GGB, Inc., a Delaware corporation (“GGB”), Garlock
International Inc., a Delaware corporation (“Garlock International”), Garlock
Overseas Corporation, a Delaware corporation (“Garlock Overseas”), Stemco
Holdings, Inc., a Delaware corporation (“Stemco Holdings”), Compressor Products
Holdings, Inc., a Delaware corporation (“CPH”), and Compressor Services
Holdings, Inc., a Delaware corporation (“CSH”; QFM, Coltec International,
Garrison, GGB, Garlock International, Stemco Holdings, CPH, Garlock Overseas and
CSH each being individually referred to herein as a “Subsidiary Guarantor” and
collectively as “Subsidiary Guarantors”, and together with Parent,
“Guarantors”); the various financial institutions listed on the signature pages
hereof (together with their respective successors and permitted assigns, the
“Lenders”); Bank of America, N.A., a national banking association (“Bank of
America”), in its capacity as a Lender, as collateral and administrative agent
for Lenders (together with its successors in such capacity, “Agent”) and as
Issuing Bank (as such term is defined in the Loan Agreement), pursuant to which
Agent and Lenders have made revolving credit and term loans and other financial
accommodations available to Borrowers, which loans and extensions of credit are
secured by a security interest in and liens upon all or substantially all of the
assets of Borrowers and Guarantors.
     Capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such terms in the Loan Agreement.
     Borrowers and Guarantors have advised Agent and Lenders of the proposed
restructuring of the ownership of certain of their European Subsidiaries. In
connection with this proposed restructuring, Borrowers and Guarantors have
informed Agent and Lenders of Borrowers’ and Guarantors’ desire to form certain
limited limited liability companies, including (i) EnPro Luxembourg Holding
Company Sarl, a Luxembourg limited liability company (“Luxco”), and (ii) EnPro
German Holding GmbH, a German limited liability company (“New German Holdco”)
(each

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 2
of the foregoing referred to as a “New European Company” and collectively as the
“New European Companies”).
     Once formed, Luxco and New German Holdco will comprise a new vertical
branch of the Credit Parties’ corporate structure immediately beneath GGB, and
the Equity Interests of certain of the Obligors’ existing European Subsidiaries
will be transferred to either Luxco or New German Holdco by the current Obligors
and/or their Subsidiaries holding such Equity Interests by means of a series of
third party and intercompany loans, transfers and intercompany investments.
     In particular, Borrowers have advised Agent and Lenders of the following
transactions and events related to the proposed restructuring:
     (i) GGB has formed Luxco, a new Wholly Owned Subsidiary, and has
capitalized Luxco with an investment of approximately € 30,000 (the “Luxco
Formation and Investment”);
     (ii) GGB Heilbronn GmbH, a current Wholly Owned Subsidiary of GGB
(“Heilbronn”), has provided a non-interest bearing intercompany loan to Luxco in
the principal amount of € 200,000 (the “Heilbronn Intercompany Loan”);
     (iii) Luxco has formed New German Holdco, a new Wholly Owned Subsidiary,
and has capitalized New German Holdco with an investment of approximately €
25,000 in subscribed capital and € 175,000 in additional paid in capital in
exchange for 100% of the share capital of New German Holdco (the “New German
Holdco Formation and Investment”);
     (iv) Coltec intends to contribute to GGB all of the Equity Interests it
holds in Holley Automotive Systems GmbH (“Holley”), a current Wholly Owned
Subsidiary of Coltec, causing Holley to become a Wholly Owned Subsidiary of GGB
(the “Initial Holley Stock Transfer”);
     (v) Coltec intends to contribute to Holley all of the Equity Interests it
holds in Coltec Industries France SAS (“Coltec France”), causing Coltec France
to become a Wholly Owned Subsidiary of Holley (the “Coltec France Stock
Transfer”);
     (vi) GGB intends to transfer to Luxco all of the Equity Interests it then
holds in Holley and Heilbronn, along with a note receivable owing by Heilbronn
in the original principal amount of $22,320,267, thereby causing Holley and
Heilbronn to become the Wholly Owned Subsidiaries of Luxco, in exchange for an
investment in additional share capital and multi-currency preferred equity
certificates (respectively, the “Second Holley Stock Transfer” and the “Initial
Heilbronn Stock Transfer”);
     (vii) GGB Verwaltungsgesellschaft mbH intends to withdraw as the limited
partner of GGB Germany GmbH & Co. KG (“GGB KG”), causing GGB KG, by operation of
German law, to be merged into its general partner, Heilbronn (the “GGB KG
Merger”);

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 3
     (viii) New German Holdco intends to acquire the Equity Interests of Holley
and GGB Heilbronn from Luxco in exchange for € 175,000 and a combination of
equity and debt (such debt, “Note A”), thereby causing Holley and Heilbronn to
become Wholly Owned Subsidiaries of New German Holdco (respectively, the “Third
Holley Stock Transfer” and the “Second Heilbronn Stock Transfer”);
     (ix) Luxco intends to utilize a portion of its initial capitalization and
the proceeds of the Third Holley Stock Transfer and the Second Heilbronn Stock
Transfer to repay the € 200,000 Heilbronn Intercompany Loan (the “Heilbronn
Intercompany Loan Repayment”);
     (x) Coltec intends to contribute to GGB all of the Equity Interests it
holds in Coltec Finance Company Limited (“CFCL”), Compressor Products Holdings
Limited, (“CPHL”), and Garlock (Great Britain) Limited “Garlock GB”), thereby
causing each of CFCL, CPHL and Garlock GB to become a Wholly Owned Subsidiary of
GGB (respectively, the “Initial CFCL Stock Transfer”, the “Initial CPHL Stock
Transfer” and the “Initial Garlock GB Stock Transfer”, and collectively, the
“Initial UK Stock Transfers”);
     (xi) GGB intends to transfer to Luxco all of the Equity Interests it holds
in CFCL, CPHL and Garlock GB, thereby causing each of CFCL, CPHL and Garlock GB
to become the Wholly Owned Subsidiaries of Luxco, in exchange for an investment
in additional share capital and multi-currency preferred equity certificates
(respectively, the “Second CFCL Stock Transfer”, the “Second CPHL Stock
Transfer” and the “Second Garlock GB Stock Transfer”, and collectively, the
“Second UK Stock Transfers”);
     (xii) Coltec France intends to transfer to CPI SARL (“CPI SARL”) all of the
Equity Interests it holds in Liard SAS (France) (“Liard”), thereby causing Liard
(France) to become the Wholly Owned Subsidiary of CPI SARL, in exchange for a
note receivable owing by CPI SARL (“Note B”) (the “Liard Stock Transfer”);
     (xiii) CPI SARL then intends to merge with and into its Wholly Owned
Subsidiary, Liard, causing Liard, by operation of French law, to become the
Wholly Owned Subsidiary of Compressor Products International Ltd., the current
parent of CPI SARL (the “CPI SARL Merger”); and
     (xiv) Coltec France intends to transfer to Holley the Note B owing by Liard
(as successor-by-merger to CPI SARL) (the “Initial Note B Transfer”), Holley
then intends to distribute such Note B to New German Holdco (the “Second Note B
Transfer”), and New German Holdco then intends to assign such Note B to Luxco
(the “Third Note B Transfer”) as a partial repayment of Note A made by New
German Holdco to Luxco in connection with the Third Holley Stock Transfer and
the Second Heilbronn Stock Transfer (the “Note A Repayment”).

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 4
     Agent and Lenders understand that Borrowers desire to consummate each of
the transactions described above in clauses (i) through (ix) on or before
December 31, 2008, and each of the transactions described above in clauses
(x) through (xiv) on or before March 31, 2009 (such transactions referred to
herein collectively as the “European Restructuring Transactions”).
     Pursuant to the Loan Agreement, Borrowers and their Subsidiaries are
permitted to make Permitted Acquisitions, Permitted Asset Dispositions,
Permitted Distributions, Permitted Foreign Subsidiary Investments, and Permitted
Mergers/Liquidations, in each case, subject to the terms and conditions
contained therein. Specifically, Borrowers have advised Agent and Lenders, that,
as set forth in greater detail below, certain of the European Restructuring
Transactions will require the consent of Agent and the Lenders, but that certain
other European Restructuring Transactions may be consummated by Borrowers and
Guarantors without obtaining the consent of Agent and Lenders so long as the
conditions set forth in the Loan Agreement have been satisfied in accordance
with the terms thereof:
     (i) The Luxco Formation and Investment is permitted (A) pursuant to Section
10.2.10 of the Loan Agreement, so long as the Second Holley Stock Transfer and
the Initial Heilbronn Stock Transfer constitute Permitted Acquisitions under the
Loan Agreement, and (B) pursuant to Section 10.2.11, so long as the Luxco
Formation and Investment constitutes a Permitted Foreign Subsidiary Investment;
     (ii) The Heilbronn Intercompany Loan is not permitted under the Loan
Agreement in light of the restrictions on the making of such loans by a Foreign
Subsidiary to another Foreign Subsidiary pursuant to Section 10.2.2 thereof, and
thus requires the consent of the Agent and the Required Lenders;
     (iii) The New German Holdco Formation and Investment is permitted
(A) pursuant to Section 10.2.10 of the Loan Agreement, so long as the Third
Holley Stock Transfer and the Second Heilbronn Stock Transfer constitute
Permitted Acquisitions under the Loan Agreement, and (B) pursuant to
Section 10.2.11, so long as the New German Holdco Formation and Investment
constitutes a Permitted Foreign Subsidiary Investment;
     (iv) The Initial Holley Stock Transfer is not permitted under the Loan
Agreement in light of the restrictions on the making of Asset Dispositions by an
Obligor pursuant to Section 10.2.9 thereof, and thus requires the consent of the
Agent and the Required Lenders;
     (v) The Coltec France Stock Transfer is not permitted under the Loan
Agreement in light of the restrictions on the making of Asset Dispositions by an
Obligor pursuant to Section 10.2.9 thereof, and thus requires the consent of the
Agent and the Required Lenders;
     (vi) The Second Holley Stock Transfer and the Initial Heilbronn Stock
Transfer are not permitted under the Loan Agreement in light of the restrictions
on the making of Asset Dispositions by an Obligor pursuant to Section 10.2.9
thereof, and thus require the consent of the Agent and the Required Lenders;

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 5
     (vii) The GGB KG Merger is permitted pursuant to Section 10.2.1 of the Loan
Agreement, so long as the GGB KG Merger constitutes a Permitted Merger /
Liquidation under the Loan Agreement;
     (viii) The Third Holley Stock Transfer and the Second Heilbronn Stock
Transfer are not permitted under the Loan Agreement in light of (A) the
restrictions on the making of Asset Dispositions by an Obligor pursuant to
Section 10.2.9 thereof, and (B) the restrictions on the making of loans by a
Foreign Subsidiary to another Foreign Subsidiary pursuant to Section 10.2.2
thereof, and thus require the consent of the Agent and the Required Lenders;
     (ix) The Heilbronn Intercompany Loan Repayment is permitted pursuant to
Section 10.2.6 of the Loan Agreement, so long as the Heilbronn Intercompany Loan
Repayment satisfies the conditions to the repayment of Funded Debt set forth
therein;
     (x) The Initial UK Stock Transfers are not permitted under the Loan
Agreement in light of the restrictions on the making of Asset Dispositions by an
Obligor pursuant to Section 10.2.9 thereof, and thus each Initial UK Stock
Transfer requires the consent of the Agent and the Required Lenders;
     (xi) The Second UK Stock Transfers are not permitted under the Loan
Agreement in light of the restrictions on the making of Asset Dispositions by an
Obligor pursuant to Section 10.2.9 thereof, and thus each Second UK Stock
Transfer requires the consent of the Agent and the Required Lenders;
     (xii) The Liard Stock Transfer is not permitted under the Loan Agreement in
light of (A) the restrictions on the making of Asset Dispositions by an Obligor
pursuant to Section 10.2.9 thereof, and (B) the restrictions on the making of
loans by a Foreign Subsidiary to another Foreign Subsidiary pursuant to
Section 10.2.2 thereof, and thus requires the consent of the Agent and the
Required Lenders;
     (xiii) The CPI SARL Merger is permitted pursuant to Section 10.2.1 of the
Loan Agreement so long as the CPI SARL Merger constitutes a Permitted Merger /
Liquidation under the Loan Agreement; and
     (xiv) The Initial Note B Transfer, the Second Note B Transfer and the Third
Note B Transfer are not permitted under the Loan Agreement in light of the
restrictions on the making of Asset Dispositions by an Obligor pursuant to
Section 10.2.9 thereof, and thus each of the Initial Note B Transfer, the Second
Note B Transfer and the Third Note B Transfer requires the consent of the Agent
and the Required Lenders. However, the Note A Repayment is permitted pursuant to
Section 10.2.6 of the Loan Agreement so long as the Note A Repayment satifies
the condition to the repayment of Funded Debt set forth therein.

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 6
     As a result of the foregoing, Borrowers have requested that Agent and
Lenders consent to each of the following European Restructuring Transactions, as
such transactions are not otherwise expressly or conditionally permitted under
the Loan Agreement: (i) the Heilbronn Intercompany Loan, (ii) the Initial Holley
Stock Transfer, (iii) the Coltec France Stock Transfer, (iv) the Second Holley
Stock Transfer, (v) the Initial Heilbronn Stock Transfer, (vi) the Third Holley
Stock Transfer, (vii) the Second Heilbronn Stock Transfer, (viii) each of the
Initial UK Stock Transfers, (ix) each of the Second UK Stock Transfers, (x) the
Liard Stock Transfer, and (xi) each of the Initial Note B Transfer, the Second
Note B Transfer and the Third Note B Transfer (each of the foregoing European
Restructuring Transactions are hereinafter referred to as the “Consent-Requested
Transactions”).
     Additionally, Borrowers have requested that the Agent and Lenders agree to
release (and to authorize the Agent to execute documentation effectuating such
release) the pledges, security interests and liens granted by the Obligors to
the Agent, for the benefit of itself and the Lenders, in the Equity Interests of
the following Subsidiaries that are being transferred in accordance with the
European Restructuring Transactions: (i) Holley, (ii) Coltec France, (iii) GGB
Heilbronn, (iv) CFCL, (v) CPHL and (vi) Garlock GB (collectively, the
“Transferred Stock”).
     In connection for the requested release of the Transferred Stock, GGB is
required under the Loan Agreement and Pledge Agreement to grant a security
interest and lien, and pledge its interests in 65% of the Equity Interests of
Luxco, to the Agent for the benefit of itself and the Lenders, as security for
all of the Obligations.
     Further, in connection with the execution of this letter agreement, the
applicable Obligors will pledge (collectively, the “Additional Foreign Pledges”)
65% of the share capital of the following entities: (i) EnPro Hong Kong Holding
Company Limited (“EnPro Hong Kong”), (ii) GGB Bearing Technology (Suzhou) Co.,
Ltd. (“GGB Technology”) and (iii) GGB Holdings E.U.R.L. (“GGB EURL”), and the
Borrowers have requested a waiver of the ten (10) Business Day delivery
requirement under the Pledge Agreement for the Additional Foreign Pledges (the
“Pledge Waiver”).
     Agent and the Lenders are willing to consent to the Consent-Requested
Transactions, release the Transferred Stock (and to authorize Agent to
effectuate such release) and grant the Pledge Waiver, subject to the terms and
conditions contained herein.
     In addition to the foregoing, the parties have agreed to amend the Loan
Agreement as set forth herein.
     NOW, THEREFORE, for the sum of TEN DOLLARS ($10.00) in hand paid and other
good and valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
     1. Pledge Waiver; Consent to Consent-Requested Transactions. At the request
of Borrowers, Agent and Lenders hereby (a) grant the Pledge Waiver, and
(b) consent to (i) the Heilbronn Intercompany Loan, (ii) the Initial Holley
Stock Transfer, (iii) the Coltec France Stock Transfer, (iv) the Second Holley
Stock Transfer, (v) the Initial Heilbronn Stock Transfer, (vi) the Third Holley
Stock Transfer, (vii) the Second Heilbronn Stock Transfer, (viii) each of the
Initial UK Stock Transfers, (ix) each of the Second UK Stock Transfers, (x) the
Liard Stock Transfer and (xi) each of the Initial Note B Transfer, the Second
Note B Transfer and the Third Note B Transfer so

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 7
long as each of the following conditions precedent thereto is met on and as of
the day of each of such Consent-Requested Transactions (or with respect to the
Heilbronn Intercompany Loan, as of the date hereof):
     (a) Agent receives a duly executed counterpart of this letter agreement
from each of the Obligors;
     (b) Each Consent-Requested Transaction is consummated in accordance with
its terms as described herein and in accordance with Applicable Law, and all of
the European Restructuring Transactions are consummated on or before
December 31, 2008 (or with respect to each of the Initial UK Stock Transfers,
the Second UK Stock Transfers, the Liard Stock Transfer, the CPI SARL Merger,
the Initial Note B Transfer, the Second Note B Transfer, the Third Note B
Transfer and the Note A Repayment, on or before March 31, 2009);
     (c) No Default or Event of Default exists (other than those waived hereby
pursuant to the Pledge Waiver);
     (d) Borrowers deliver to Agent, for the benefit of itself and Lenders, an
updated organizational chart reflecting the corporate structure of all Obligors
and their Subsidiaries after giving effect to the European Restructuring
Transactions; and
     (e) GGB, Luxco and any other applicable Obligors deliver to Agent, for the
benefit of itself and Lenders, in accordance with Section 7.5 of the Loan
Agreement and Section 6(d) of the Pledge Agreements, a Pledge Amendment and
original Equity Interest certificates (to the extent certificated) with respect
to 65% of the issued and outstanding Equity Interests of Luxco, EnPro Hong Kong,
GGB Technology and GGB EURL, in each case accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Agent, and such other instruments, assignments, or other
documents as Agent may request as are necessary under the UCC or other
Applicable Law to perfect (or continue the perfection of) Agent’s Lien upon the
Equity Interests of Luxco, EnPro Hong Kong, GGB Technology and GGB EURL.
     2. Release of Pledges of Transferred Stock; No Novation. Subject to the
satisfaction of the conditions precedent set forth above in Section 1 and the
other terms contained herein, the Lenders hereby authorize the release by Agent
of, and upon satisfaction of such conditions and terms, Agent hereby releases,
(i) the pledge by Coltec of the Equity Interests of Holley, Coltec France, CFCL,
CPHL and Garlock GB, and (ii) the pledge by GGB of the Equity Interests of GGB
Heilbronn, each pursuant to the Amended and Restated Pledge Agreement dated
April 26, 2006, and Agent agrees to execute and deliver to Borrowers, without
representation or warranty, such additional release documentation with respect
to the Transferred Stock as may be reasonably requested by Borrowers. Except as
otherwise provided for in this Section 2 or in any such release documentation
executed by Agent, nothing herein shall be deemed to amend or modify any
provision of any Pledge Agreement or Pledge Amendment thereto, each of which
shall remain in full force and effect and continue to secure all of the
Obligations, without any novation of any of the Loan Documents or Security
Documents or any of the Obligations secured thereby.

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 8
     3. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
     (a) By deleting the definitions of “Base Rate”, “Federal Funds Rate” and
“Required Lenders” contained in Section 1.1 of the Loan Agreement, and by
substituting in lieu thereof the following new definitions, in proper
alphabetical sequence:
     Base Rate — for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) Adjusted LIBOR Rate for a 30 day interest period as determined on such day,
plus 1.00%.
     Federal Funds Rate — (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to BofA on the
applicable day on such transactions, as determined by Agent.
     Required Lenders — subject to Section 4.2, at any date of determination
thereof, two or more Lenders having Commitments representing at least 50.1% of
the aggregate Commitments at such time; provided, however, that (i) if at any
time there is only one Lender hereunder, the term “Required Lenders” shall mean
such Lender, (ii) if any Lender shall be in breach of any of its obligations
hereunder to Borrowers or Agent, including any breach resulting from its failure
to honor its Commitment in accordance with the terms of this Agreement, then,
for so long as such breach continues, the term “Required Lenders” shall mean two
or more Lenders (excluding each Lender that is in breach of its obligations
under this Agreement) having Commitments representing at least 50.1% of the
aggregate Commitments (excluding the Commitments of each Lender that is in
breach of its obligations under this Agreement) at such time, and (iii) if all
of the Commitments have been terminated, the term “Required Lenders” shall mean
two or more Lenders (excluding each Lender that is in breach of its obligations
under this Agreement) holding Loans (including Swingline Loans) representing at
least 50.1% of the aggregate principal amount of Loans (including Swingline
Loans) outstanding at such time.
     (b) By adding the following new definitions of “Defaulting Lender” and
“Prime Rate” to Section 1.1 of the Loan Agreement, in proper alphabetical
sequence:
     Defaulting Lender — any Lender that (a) fails to make any payment or
provide funds to Agent or any Borrower as required

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 9
hereunder or is in breach of or fails otherwise to perform its obligations under
any Loan Document, and such failure is not cured within one Business Day, or
(b) is the subject of any Insolvency Proceeding.
     Prime Rate — the rate of interest announced by BofA from time to time as
its prime rate. Such rate is set by BofA on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate. Any change in such rate announced by BofA
shall take effect at the opening of business on the day specified in the public
announcement of such change.
     (c) By adding a new subclause (z) to Section 2.3.1(i) of the Loan
Agreement, so that Section 2.3.1(i) of the Loan Agreement reads in its entirety
as follows:
     (i) Issuing Bank shall have no obligation to issue any Letter of Credit
unless (x) at least 3 Business Days prior to the date of issuance of a Letter of
Credit, Issuing Bank receives an LC Request, LC Application and such other
instruments and agreements as Issuing Bank may customarily require for the
issuance of a letter of credit of equivalent type and amount as the requested
Letter of Credit, (y) each of the LC Conditions is satisfied on the date of
Issuing Bank’s receipt of the LC Request and at the time of the requested
issuance of a Letter of Credit, and (z) if a Defaulting Lender exists, such
Lender or Borrowers have entered into arrangements satisfactory to Agent and
Issuing Bank to eliminate any funding risk associated with the Defaulting
Lender. If Issuing Bank shall have received written notice from a Lender on or
before the Business Day immediately prior to the date of Issuing Bank’s issuance
of a Letter of Credit that one or more of the conditions set forth in Section 11
has not been satisfied, Issuing Bank shall have no obligation to issue the
requested Letter of Credit or any other Letter of Credit until such notice is
withdrawn in writing by that Lender or until the Required Lenders shall have
effectively waived such condition in accordance with this Agreement. In no event
shall Issuing Bank be deemed to have notice or knowledge of any existence of any
Default or Event of Default or the failure of any conditions in Section 11 to be
satisfied prior to its receipt of such notice from a Lender.
     (d) By adding the following new sentence to the end of Section 2.3.3 of the
Loan Agreement:
Notwithstanding the foregoing, Borrowers shall, on demand by Issuing Bank or
Agent from time to time, Cash Collateralize the LC Obligations of any Defaulting
Lender.

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 10
     (e) By deleting Section 4.2 of the Loan Agreement, and by substituting in
lieu thereof the following new Section 4.2:
     4.2 Defaulting Lender. Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement. The failure of any Lender to fund a Loan, to make any
payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender. Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that, solely for purposes of determining a Defaulting Lender’s
right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a Defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.
     (f) By deleting Section 13.17 of the Loan Agreement, and by substituting in
lieu thereof the following new Section 13.17:
     13.17 Replacement of Certain Lenders. If a Lender (a) is a Defaulting
Lender, or (b) (i) requested compensation from Borrowers under Section 3.7 or
3.8 to recover increased costs incurred by such Lender (or its parent or holding
company) or restore a rate of return on capital which are not being incurred and
requested generally by the other Lenders (or their respective parents or holding
companies), (ii) delivered a notice pursuant to Section 3.6 claiming that such
Lender is unable to extend LIBOR Loans to Borrowers for reasons not generally
applicable to the other Lenders, (iii) defaulted in paying or performing any of
its obligations to Agent, or (iv) failed (within 5 Business Days after Agent’s
request) or refused to give its consent to any amendment, waiver or action for
which consent of all of the Lenders is required and in respect of which the
Required Lenders have consented, then, in any such case and in addition to any
other rights and remedies that Agent, any other Lender or Borrowers may have
against such Lender, any Borrower or Agent may, by notice to such Lender within
120 days after such event (with a copy to Agent in the case of a demand by
Borrowers and a copy to Borrowers in the case of a demand by Agent), require
such Lender to assign all of its rights and obligations under the Loan Documents
to Eligible Assignee(s) specified by Agent, pursuant to appropriate Assignment
and Acceptance(s) and within 20 days after Agent’s (or Borrowers’) notice. Agent
is irrevocably appointed as attorney-in-fact to execute any such Assignment and
Acceptance if the Lender fails to execute same. Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 11
Loan Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).
     4. Covenants of Obligors.
     (a) Each Borrower ratifies and reaffirms the Obligations, the Loan
Agreement, each of the other Loan Documents to which it is a party and all of
such Borrower’s covenants, duties, indebtedness and liabilities under such Loan
Documents; and each Guarantor ratifies and reaffirms the Guaranteed Obligations
(as defined in its respective Guaranty), and all of such Guarantor’s covenants,
duties, indebtedness and liabilities under its Guaranty, the Pledge Agreement,
and the other Loan Documents to which it is a party;
     (b) Each Borrower acknowledges and stipulates that (i) the Loan Agreement
and the other Loan Documents executed by such Borrower are legal, valid and
binding obligations of such Borrower that are enforceable against such Borrower
in accordance with the terms thereof, (ii) all of the Obligations are owing and
payable without defense (other than defense that payment has been made), offset
or counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by each Borrower),
and (iii) the security interests and Liens granted by such Borrower in favor of
Agent are duly perfected, first priority security interests and Liens (except
with respect to those Permitted Liens that are permitted to have priority
pursuant to the Loan Documents); and each Guarantor acknowledges and stipulates
that (i) its respective Guaranty, the Pledge Agreement and the other Loan
Documents executed by such Guarantor are legal, valid and binding obligations of
such Guarantor that are enforceable against such Guarantor in accordance with
the terms thereof, and (iii) the security interests and Liens granted by such
Guarantor in favor of Agent are duly perfected, first priority security
interests and Liens (except with respect to those Permitted Liens that are
permitted to have priority pursuant to the Loan Documents); provided, that, no
representation or warranty is made by any Obligor as to the perfection of
Agent’s Lien in (i) the Insurance Receivables Rights except with respect to the
Insurance Receivables Rights arising out of any Asbestos Insurance Policies
provided by North River Insurance Company, (ii) the Mercantile Account at any
time on or prior to September 30, 2006, or (iii) any Pledged Collateral (as
defined in any Pledge Agreement) under foreign law;
     (c) Each Borrower represents and warrants to Agent and Lenders, to induce
Agent and Lenders to enter into this letter agreement, that (i) no Default or
Event of Default exists on the date hereof (other than those waived hereby
pursuant to the Pledge Waiver), (ii) the execution, delivery and performance of
this letter agreement have been duly authorized by all requisite corporate or
limited liability company action on the part of such Borrower, (iii) this letter
agreement has been duly executed and delivered by such Borrower and (iv) all of
the representations and warranties made by such Borrower in the Loan Agreement
are true and correct on and as of the date hereof; and each Guarantor represents
and warrants to Agent and Lenders, to induce such Agent and Lenders to enter
into this letter agreement, that (i) the execution, delivery and performance of
this letter agreement have been duly authorized by all requisite corporate
action on the part of such Guarantor, (ii) this letter agreement has been duly
executed and delivered by such Guarantor and (iii) all of the representations
and warranties made by such Guarantor in its respective Guaranty and the Pledge
Agreement are true and correct on and as of the date hereof;
     (d) Each Borrower agrees that this letter agreement shall be part of the
Loan Agreement and a breach of any representation, warranty or covenant herein
by such Borrower shall constitute an

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 12
Event of Default; and each Guarantor agrees that this letter agreement shall be
part of the Pledge Agreement and a breach of any representation, warranty or
covenant herein by such Guarantor shall constitute an Event of Default;
     (e) Each Borrower and each Guarantor agrees that this letter agreement
shall be governed by and construed in accordance the internal laws (but without
regard to conflict of law principles) of the State of North Carolina, but giving
effect to federal laws relating to national banks;
     (f) Each Borrower and each Guarantor agrees that this letter agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns;
     (g) Each Borrower agrees that, except as otherwise expressly provided in
this letter agreement, nothing herein shall be deemed to amend or modify any
provision of the Loan Agreement or any of the other Loan Documents, each of
which shall remain in full force and effect; and each Guarantor agrees that,
except as otherwise expressly provided in this letter agreement, nothing herein
shall be deemed to amend or modify any provision of its Guaranty, the Pledge
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect;
     (h) Each Borrower agrees that this letter agreement is not intended to be,
nor shall it be construed to create, a novation or accord and satisfaction, and
the Loan Agreement and the other Loan Documents shall continue in full force and
effect; and each Guarantor agrees that this letter agreement is not intended to
be, nor shall it be construed to create, a novation or accord and satisfaction,
and its Guaranty, the Pledge Agreement and the other Loan Documents shall
continue in full force and effect;
     (i) Each Borrower and each Guarantor agrees that this letter agreement may
be executed in any number of counterparts and by different parties to this
letter agreement on separate counterparts, each of which, when so executed,
shall be deemed an original, but all such counterparts shall constitute one and
the same agreement;
     (j) Each Borrower and each Guarantor agrees that any signature delivered by
a party by facsimile or by portable document format by electronic mail shall be
deemed to be an original signature hereto;
     (k) Each Borrower and each Guarantor agrees to take such further actions as
Agents and Lenders, as applicable, shall reasonably request from time to time in
connection herewith to evidence or give effect to any of the transactions
contemplated hereby; and
     (l) Each Borrower and each Guarantor agrees that section titles and
references used in this letter agreement shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreements among the
parties hereto.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 13
     If this letter agreement is acceptable to the Borrowers and Guarantors,
please evidence each Borrower’s and Guarantor’s agreement with the terms hereof
by executing and returning a copy of this letter to Agent. By their signatures
below, each of the Borrowers and Guarantors agrees that each consent of Agent
and Lenders contained in this letter agreement is subject to the fulfillment
(within the applicable timeframes) of the specific conditions set forth herein
with respect to such consent. This letter may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same instrument. This letter may be
executed and delivered by facsimile or portable document format (PDF) via
electronic mail, and the effectiveness of this letter and the signatures hereon
shall have the same force and effect as manually signed originals and shall be
binding on all parties hereto. This letter shall be effective only upon receipt
by Agent of counterparts hereof from Borrowers, Guarantors and Lenders.

         
 
  Very truly yours,
 
       
 
  BANK OF AMERICA, N.A.,
as Agent
 
       
 
  By:   /s/ Andrew A. Doherty
 
       
 
      Andrew A. Doherty,
Senior Vice President

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 14

         
Acknowledged and Agreed to:
  LENDERS:
 
       
 
  BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Andrew A. Doherty
 
       
 
      Andrew A. Doherty,
Senior Vice President
 
       
 
  SUNTRUST BANK
 
       
 
  By:   /s/ Kevin Harrison
 
       
 
  Name: Kevin Harrison
Title: Managing Director
 
       
 
  WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Katherine Houser
 
       
 
  Name: Katherine Houser
Title: Director

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 15

         
Acknowledged and Agreed to:
  BORROWERS:
 
       
 
  COLTEC INDUSTRIES INC
 
       
 
  By:   /s/ Richard L. Magee
 
       
 
  Name: Richard L. Magee
Title: Vice President and Secretary
 
       
 
  COLTEC INDUSTRIAL PRODUCTS LLC
 
       
 
  By:   /s/ Robert P. McKinney
 
       
 
  Name: Robert P. McKinney
Title: Secretary
 
       
 
  GARLOCK SEALING TECHNOLOGIES LLC
 
       
 
  By:   /s/ John R. Mayo
 
       
 
  Name: John R. Mayo
Title: Vice President and Secretary
 
       
 
  GGB LLC
 
       
 
  By:   /s/ Robert P. McKinney
 
       
 
  Name: Robert P. McKinney
Title: Secretary
 
       
 
  CORROSION CONTROL CORPORATION
 
       
 
  By:   /s/ Robert P. McKinney
 
       
 
  Name: Robert P. McKinney
Title: Secretary
 
       
 
  STEMCO LP
 
       
 
  By:   /s/ Robert P. McKinney
 
       
 
  Name: Robert P. McKinney
Title: Vice President and Secretary
 
       
 
  V. W. KAISER ENGINEERING, INCORPORATED
 
       
 
  By:   /s/ Robert P. McKinney
 
       
 
  Name: Robert P. McKinney
Title: Secretary

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 16

         
Acknowledged and Agreed to:
  PARENT:
 
       
 
  ENPRO INDUSTRIES, INC.
 
       
 
  By:   /s/ Robert P. McKinney
 
       
 
  Name: Robert P. McKinney
Title: Vice President
 
       
 
  SUBSIDIARY GUARANTORS:
 
       
 
  QFM SALES AND SERVICES, INC.
 
       
 
  By:   /s/ Robert P. McKinney
 
       
 
  Name: Robert P. McKinney
Title: President and Secretary
 
       
 
  COLTEC INTERNATIONAL SERVICES CO.
 
       
 
  By:   /s/ Robert P. McKinney
 
       
 
  Name: Robert P. McKinney
Title: Secretary
 
       
 
  GARRISON LITIGATION MANAGEMENT GROUP, LTD.
 
       
 
  By:   /s/ Elizabeth A. Barry
 
       
 
  Name: Elizabeth A. Barry
Title: Director of Finance/Treasurer
 
       
 
  GGB, INC.
 
       
 
  By:   /s/ Richard L. Magee
 
       
 
  Name: Richard L. Magee
Title: Vice President
 
       
 
  GARLOCK INTERNATIONAL INC
 
       
 
  By:   /s/ John R. Mayo
 
       
 
  Name: John R. Mayo
Title: Vice President and Secretary
 
       
 
  GARLOCK OVERSEAS CORPORATION
 
       
 
  By:   /s/ John R. Mayo
 
       
 
  Name: John R. Mayo
Title: Vice President and Secretary

 



--------------------------------------------------------------------------------



 



Coltec Industries Inc
and the other Borrowers and Guarantors
December 16, 2008
Page 17

         
 
  STEMCO HOLDINGS, INC.
 
       
 
  By:   /s/ Robert P. McKinney
 
       
 
  Name: Robert P. McKinney
Title: Vice President
 
       
 
  COMPRESSOR PRODUCTS HOLDINGS, INC.
 
       
 
  By:   /s/ Robert P. McKinney
 
       
 
  Name: Robert P. McKinney
Title: Secretary
 
       
 
  COMPRESSOR SERVICES HOLDINGS, INC.
 
       
 
  By:   /s/ Robert P. McKinney
 
       
 
  Name: Robert P. McKinney
Title: Secretary

 